DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 August 2021 has been entered.
 
Application Status
The Amendments and Remarks filed 19 August 2021 in response to the Office Action of 19 May 2021 are acknowledged and have been entered. Claims 1-3, 35-38, 43, 46, 57, 65, and 66 have been amended.  Claims 1-3, 35-39, 41, 43, 45, 46, 50, 51, 53, 55, 57, 65-67 are pending and being examined on the merits. 
Any rejection or objection not reiterated herein has been overcome by amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 37-39, 43, 45-46, 57 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (Ma et al. 2017 Nature; 548 (7668): 413-419) in view of Vispe (Vispe et al. 1988 Nucleic Acids Research, Vol. 26, No. 12).
Regarding claim 1 and 38, Ma teaches the correction of the heterozygous MYBPC3 mutation (loss of heterozygosity at a gene locus of interest), an autosomal dominant mutation of which causes hypertrophic cardiomyopathy (HCM) in human preimplantation embryos (comprising living cells) with precise CRISPR–Cas9-based targeting accuracy (target-specific endonuclease) and high homology-directed repair (HR) efficiency by activating an endogenous, i.e., identifying a gene locus of interest that comprises a desired allele and an undesired allele) [pg. 413, col. 1, para 1]. Ma also teaches that cells were electroporated with CRISPR-Cas9 (introducing an enzymatic unit into the living cell) [pg. 414, col.1, paragraph 5].
Regarding claim 2 and 3, Ma teaches DNA repair mechanisms activated in response to CRISPR–Cas9-induced DSBs in the mutant paternal MYBPC3 gene, i.e., an enzymatic unit that cleaves the undesired allele of each of the at least one gene locus of interest [pg. 414, col. 1, paragraph 2].  Ma teaches the use of a single sgRNA with Cas-9 to target only the mutant allele, which gives rise to a single double stranded break [Extended Data Figure 1].  Ma teaches DNA repair pathway called homology-directed repair (HDR) that rebuilds the DSB site using the non-mutant homologous chromosome (i.e., homologous wild-type maternal gene) , leading to correction of the mutant allele (i.e., chromosomal homologous recombination generating homozygosity), thereby the homologous chromosome (allele) remains uncleaved [abstract; pg. 413, last paragraph].  Ma additionally teaches individual blastomeres of mosaic embryos repaired the MYBPC3ΔGAGT deletion by HDR using the maternal wild-type allele as a template as 
Regarding claim 36, Ma teaches that the CRISPR-Cas9 (at least one target-specific endonuclease component) targeting (specifically binds to) the mutant allele (the undesired allele) of one or more of the at least one gene locus of interest [Extended Data Figure 1].
Regarding claims 43, 45-46, and 57, Ma teaches the transfection of patient iPCSs (cells) with Cas9 and sgRNA expression plasmids [pg. 414, col. 1, paragraph 5].
Regarding claim 65, Ma teaches that homology-directed repair (HDR) can rebuild the DSB site (endogenous sequence) using a supplied exogenous DNA molecule as a template (transgenic payload gene), or exogenous single-stranded oligodeoxynucleotide (ssODN) templates encoding homology arms to the targeted region [Extended Data Table 1], leading to correction of the mutant allele [pg. 413, last paragraph].  Ma teaches that cells were electroporated together with ssODN, Cas9 and sgRNA expression plasmids (genetically engineered transgenic organism) [pg. 414, col.1, para 5].  
While Ma teach the introduction of an enzymatic unit that comprises CRISPR-Cas9 (i.e. a target-specific endonuclease component) [pg. 414, col. 1, paragraph 5], Ma does not teach or suggest an enzymatic unit that further comprises at least one enhancer component that enhances chromosomal homologous recombination between the desired allele and the undesired allele of each of the at least one gene locus of interest.
Vispe teaches that overexpression of Rad51 increased the rate of intrachromosomal recombination in living cells [pg. 2863, col. 1, para 1].
Regarding claim 37 and 39, Vispe teaches cells transfected with plasmids (polynucleotides) encoding for Rad 51 [pg. 2860, col. 2, para 3; Table 1]. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Ma by transfecting the cells of Ma with an expressing polynucleotide that encodes a polypeptide sequence for Rad51, as taught by Vispe.  One of ordinary skill in the art would be motivated to include Vispe’s Rad51 in the method of Ma to enhance the rate of intrachromosomal recombination to facilitate a stimulation of a loss of heterozygosity at a gene locus of interest with a predictable and reasonable expectation of success. 

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Vispe as applied to claims 1-3, 37-39, 43, 45-46, 57 and 65 above, and further in view of Toth (Toth et al. 2016 Biology Direct 11:46) and Moynahan (Moynahan and Jasin 1997. Proc. Natl. Acad. Sci. USA Vol. 94, pp. 8988–8993)
The teachings of Ma and Vispe are discussed above, as applied to claims 1-3, 37-39, 43, 45-46, 57 and 6,5 and similarly apply to claims 35 and 36.  
Ma and Vispe do not teach or suggest that the enzymatic unit lacks the ability to cleave DNA.
Regarding claims 35 and 36, Toth teaches homologous recombination in cells expressing inactive SpCas9 (dead, dSpCas9) demonstrating that recombination between homologous sequences occur without nuclease cleavage [pg. 3, col. 1, para 2].  
Moynahan teaches that spontaneous chromosomal DSBs occur in cells and can be corrected by allelic recombination repair [pg. 8993, col. 2, para 1].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Ma and Vispe with dSpCas9 as taught by Toth.  One of ordinary skill would be motivated to make the .   

Claims 41, 50-51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Vispe as applied to claims 1-3, 37-39, 43, 45-46, 57 and 65 above, and further in view of Song (Song et al. 2015. Nature Communications. 7, 10548, pg. 1-7).
The teachings of Ma and Vispe are discussed above as applied to claims 1-3, 37-39, 43, 45-46, 57 and 65 and similarly apply to claims 50-51 and 53.  
Ma and Vispe do not teach or suggest that the Rad51 component comprises a small molecule that enhances homologous directed repair.  Ma and Vispe do not teach or suggest that the target-specific endonuclease is an RNA-independent endonuclease from the group consisting of a meganuclease, a zinc-finger nuclease, a transcription activator-like effector nuclease, and a restriction enzyme, optionally wherein the restriction enzyme is a site-specific DNA-nicking enzyme; or wherein the loss of heterozygosity is enhanced by at least 20% relative to the loss of heterozygosity in the absence of the at least one enhancer component.  
Regarding claims 41, and 50-51 Song teaches that customizable nucleases, such as zinc-finger nuclease (ZFN), transcription activator-like effector nuclease (TALEN) and CRISPR/Cas9 are efficient in generating double-strand breaks (DSB) in the genome that can lead to a functional knockout (KO) of the targeted gene or be used to knock-in a DNA sequence at a in vitro and in vivo [pg.2, col.1, paragraph 3].  Song teaches the design and validation of TALEN pairs targeting rbApoAI locus for knocking in the hApoAII coding sequence [Fig. 2a].   
Regarding claim 53, Song teaches that RAD51 mRNA, when injected into embryos in addition to sgRNA, Cas9 mRNA and donor DNAs, improved the knock-in efficiency (25%) more of that 20% compared to the control group (4.4%) [Fig. 1a].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Ma and Vispe by including the RS-1 of Song. One of ordinary skill in the art would be motivated to include  RS-1 in the method of Ma to enhance genome editing by stimulating Rad51 thereby enhancing HDR and stimulating a loss of heterozygosity at a gene locus of interest with a reasonable expectation of success.
It would have also been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Ma and Vispe to include Song’s RNA-independent endonuclease of TALEN.  This modification would mount as a simple substitution of one known endonuclease for another with a reasonable and predictable expectation of success in practicing the claimed invention.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Vispe as applied to claims 1-3, 37-39, 43, 45-46, 57 and 65 above, and further in view of Yen (US 2016/0101111 A1).
The teachings of Ma and Vispe are discussed above as applied to claims 1-3, 37-39, 43, 45-46, 57 and 65, and similarly apply to claims 51.  
Ma and Vispe do not teach or suggest that the enhancer component stimulates essentially error-free chromosomal homologous recombination.
Regarding claim 55, Yen teaches that Rad51 is a key protein in error-free homologous recombination (HR) [0097].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the Rad51 HR enhancer in the method as taught and suggested by Ma and Vispe stimulates essentially error-free chromosomal homologous recombination, as taught by Yen. 

Claims 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Vispe as applied to claims 1-3, 37-39, 43, 45-46, 57 and 65 above, and further in view of Cotta-Ramusino (WO 2017/165826 A1).
The teachings of Ma and Vispe are discussed above as applied to claims 1-3, 37-39, 43, 45-46, 57 and 65 and similarly apply to claims 66 and 67. 
Ma and Vispe do not teach or suggest a therapeutic composition for use in a method of preventing or treating a medical condition caused by heterozygosity at an allele of a gene of interest, the composition at least one enhancer component; at least one target-specific endonuclease component; and optionally a cellular delivery component, wherein the medical condition is an autosomal dominant disorder or caused by codominance or incomplete dominance.  
Regarding claim 66 and 67, Cotta-Ramusino teaches that genome editing systems can be implemented (e.g., administered or delivered to a cell or a subject) in a variety of ways, and different implementations may be suitable for distinct applications; for instance, a genome 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed take the enhancer component and target specific endonuclease from the method as taught and suggested by Ma and Vispe and formulate it to be included in the therapeutic composition for genome editing as taught by Cotta-Ramusino.  One of ordinary skill in the art would be motivated to modify the teachings as taught for the development of a therapeutic for use in a method of preventing or treating an autosomal dominant disorder medical condition, such as HCM as taught by Ma, caused by heterozygosity at an allele of a gene of interest.  

Claims 1, 38, 43, 45-46, 57 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Vispe as applied to claims 1, 38, 43, 45-46, 57 and 65 above, and further in view of Marsden (Marsden et al. 2016 PLoS Genet 12(8): e1006208, pg. 1-29).
Regarding claim 1, 38, 43, 45-46, 57 and 65 the teaching of Ma and Vispe are discussed above as applied to claims 1, 38, 43, 45-46, 57 and 65 and are similarly applied.
Ma and Vispe do not teach or suggest that the at least one enhancer component comprises RAD51 G151D.
Marsden teaches that the expression of the RAD51 G151D variant in human breast epithelial cells increases the levels of homology-directed repair; and that the RAD51 G151D somatic variant has a novel hyper-recombination phenotype and suggest that this property of the protein is important for the repair of DNA damage [abstract].
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by  Ma and Vispe with Marsden’s RAD51 G151D.  This modification would mount as a simple substitution of the RAD51 of Vispe for the RAD51 G151D of Marsden and would provide a reasonable expectation of success in practicing the claimed invention.

Response to Arguments
The Remarks and declarations filed 8/9/2021 are insufficient to overcome the rejection of claims 1-3, 35-39, 41, 43, 45, 46, 50, 51, 53, 55, 57,and 65-67 based upon 35 USC 103 as set forth in the last Office action because of the reasons as discussed below.
Applicant’s and the Wilde declaration argues that the prior art, as a whole discredited the teachings of Ma used in the rejections of the last office action.  Applicants and the Wilde declaration cites references that potentially conflict with the teaching of Ma (see pg. 9-11 of Applicant’s remarks).  Applicants arguments have been considered and found unpersuasive and the art cited is not commensurate in scope to the teachings of Ma.  Unlike the cited art, Ma report of high frequency of ICHR following the generation of chromosomal DSB using CRISPR-Cas9-based targeting.  Furthermore, Applicants argue that Moynahan (discussed in the rejection above) teaches that that allelic recombinational repair occurs in mammalian cells at low levels following induction of a chromosomal double-strand break (DSB) on a single allele.  However, Moynahan teaches that allelic recombinational repair occurs in mammalian cells and is increased at least two orders of magnitude by the induction of a chromosomal DSB [abstract].  A skilled artisan reading Moynahan would conclude that an increase in chromosomal DSB would increase allelic recombination repair.  Ma’s teaching of allelic recombination repair by the generation of chromosomal DSB using CRISPR-Cas9-based targeting would suggest to a skilled artisan that 
Applicants arguments and Wilde’s declaration argue the controversial findings and discloses that Egli raised three primary concerns regarding the conclusions reported in Ma (see pg. 11-13 of Applicant’s remarks).  Applicants and Wilde’s declaration disclose that Egli highlighted that the experiments in Ma could have generated false positives.  Applicants arguments have been considered and found unpersuasive.  
Ma positively teaches the correction of a heterozygous mutation by the mutant paternal allele using homologous recombination (HR) using CRISPR-Cas9 and the homologous wild-type maternal gene instead of an exogenous donor DNA (abstract) and has provided working examples.  Applicants have failed to point out any specific deficiencies from the experiments or teachings of Ma that renders Ma’s results controversial.  Specifically, neither Applicants nor none of the references cited have repeated Ma’s experiments and found contradicting conclusions.  Thus, one equipped with Ma would have the motivation and the objective evidence needed to practice the claim invention as claimed. 
Applicants and Wilde’s declaration also disclose that Egli argued it to be unlikely that the ICHR reported in Ma could have efficiently occurred because it requires a physical interaction between the maternal and paternal genomes, and the maternal and paternal genomes are separated in distinct pronuclei for the majority of the zygotic cell cycle.  Ma reply (Ma et al. reply. 2018. Nature volume 560, pagesE10–E230] provides a rebuttal to Egli’s remarks and teaches that even though CRISPR–Cas9 ribonucleoprotein (RNP) specific to the mutant paternal allele was delivered into pronuclear-stage zygotes or even earlier during fertilization in our original study3, subsequent readouts of targeting and repair outcomes were measured three days later in multicellular embryos where parental homologues are presented with ample 
Applicants’ arguments and Wilde’s declaration argue more controversial findings and discloses several others reported findings that large, CRISPR-induced deletions are capable of disrupting the genotyping strategies used in Ma and that the false positives were due to large chromosomal deletions.  Applicants’ arguments have been considered and found unpersuasive as Ma reply teaches that most frequent deletions induced by a single single-guide RNA (sgRNA) do not exceed 10 bp and occurrence of larger deletions are rare to account for the high rates of HDR (above 50%) observed in experiments [pg. E10, col.1, para 2].  Ma reply teaches where the experiments were designed and the experiments pre-tested different sgRNAs in patient induced pluripotent stem cells (iPSCs) and selected one with high specificity for the mutant sequence with no evidence of large deletions detected, making it unlikely, in our view, that the selected sgRNA would induce a large deletion at the frequency we observed for HDR [pg. E10, col.1, para 2]. Ma reply further teaches the use of CRISPR–Cas9 RNP whereas others used Cas9 mRNA, which may have accounted for large deletions; thereby further pointing out that the experiments were not commensurate in scope with those of Ma [[pg. E10, col.1, para 2 – col. 2, para 1].
Furthermore, Applicants’ arguments and Wilde’s declaration are not persuasive as it relate to the allegedly controversial teachings of Ma, as they have not disclosed what is missing or incorrect in Ma that is necessary in achieving increased loss of heterozygosity.  Therefore, these argument have not established that Ma is not an enabling disclosure and the current claims are not distinguished from what Ma teaches.   
Applicants argue that one of ordinary skill would not have been motivated to combine/modify the teachings of Ma with the teachings of Mermod by including Rad51.  Applicants argue that Mermod does not involve the introduction of an exogenous donor DNA and Mermod teaches the use of Rad51 in the context of canonical homologous recombination which is distinct from ICHR.  Applicants’ arguments are moot in view of the new rejection set forth above as Vispe teaches that Rad51 increases intrachromosomal recombination, recombination without the introduction of an exogenous DNA.
Applicants discuss the teachings of Brinkmann, Song, Yen, Cotta-Ramusino, Marsden, that are relied upon for the rejections and argue that those teachings do not remedy the deficiencies of combined teachings of Ma and Mermod with respect to claim 1.  Applicants’ arguments have been considered and found unpersuasive for reasons as discussed above.  Further, it is the combination of teaching of Ma and Vispe that teach the current invention with respect to claim 1.

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.G./Examiner, Art Unit 1636                                  


/NANCY J LEITH/Primary Examiner, Art Unit 1636